Citation Nr: 0329737	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fractures of the right tibia and fibula, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Detroit, Michigan Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  

The Board is also of the opinion that further development of 
the record is required to comply with the VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claim.

In this regard, the Board notes that although the veteran has 
alleged that the service-connected disability has increased 
in severity and has submitted medical evidence indicating 
that the service-incurred fractures have resulted in 
arthritis of the right knee, the RO has not afforded the 
veteran a VA examination to determine the current degree of 
severity of the service-connected disability.  In fact, the 
veteran has not been afforded a VA examination of the 
fracture residuals since 1965.  

The RO has declined to afford the veteran a current VA 
examination because the currently assigned evaluation of 40 
percent is the maximum evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  While 40 percent is the maximum rating 
possible under that code, it is possible that it would be to 
the veteran's advantage to separately rate the components of 
this disability. 

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The RO 
should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence. 

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current severity of the 
residuals of fractures of the veteran's 
right tibia and fibula and determining 
the etiology of any currently present 
degenerative joint disease of the right 
knee.  The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

The examiner should identify all current 
residuals of the fractures of the right 
tibia and fibula and all resulting 
functional impairment, to include any 
functional impairment of the right knee 
and ankle.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed degenerative joint disease of 
the right knee is etiologically related 
to the veteran's service-connected 
residuals of fractures of the right tibia 
and fibula.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also describe the 
residual scars and any symptoms and 
functional impairment associated with the 
scars.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the RO should undertake 
any other indicated development, 
adjudicate the issue of entitlement to 
service connection for degenerative joint 
disease of the right knee and inform the 
veteran of his appellate rights with 
respect to this decision.  

5.  Then, the RO should readjudicate the 
issue on appeal.  The RO should consider 
all potentially applicable rating 
criteria and whether it would be to the 
veteran's advantage to separately rate 
the components of the disability.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




